



    
Exhibit 10.23
TREEHOUSE FOODS, INC.
PERFORMANCE UNIT AGREEMENT
THIS AGREEMENT (the “Agreement”), effective as of the date indicated on the
Notice of Grant, is made and entered into by and between TreeHouse Foods, Inc.,
a Delaware corporation (the “Company”), and the individual named on the Notice
of Grant (the “Participant”).
WITNESSETH:
WHEREAS, the Board of Directors of the Company has adopted and approved the
TreeHouse Foods, Inc. Equity and Incentive Plan, as amended (the “Plan”), which
was approved, as required, by the Company’s stockholders and provides for the
grant of stock-based awards and cash incentive awards to certain eligible
Employees, Consultants and non-Employee Directors of the Company and its
Affiliates; and
WHEREAS, the Compensation Committee (the “Committee”) has selected the
Participant to participate in the Plan and has awarded the performance units
described in this Agreement (the “Units”) to the Participant; and
WHEREAS, the parties hereto desire to evidence in writing the terms and
conditions of the Units.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, and as an inducement to the Participant to
continue as an Employee of the Company (or an Affiliate) and to promote the
success of the business of the Company and its Affiliates, the parties hereby
agree as follows:
1.Grant of Units. The Company hereby grants to the Participant, effective as of
the date shown on the attached Notice of Grant (the “Date of Grant”), and on the
terms and subject to the conditions, limitations and restrictions set forth in
the Plan and in this Agreement, the number of Units shown on the attached Notice
of Grant. The Participant hereby accepts the Units from the Company.
2.Transfer Restrictions. None of the Units shall be sold, assigned, pledged or
otherwise transferred, voluntarily or involuntarily, by the Participant prior to
the conversion of Units pursuant to Section 3, and until permitted pursuant to
the terms of the Plan.
3.Accrual and Conversion of Units; Termination of Service.
(a)For each of the Performance Periods (________, ________ and ________), a
number of Units shall accrue equal to approximately (i) one third (1/3) of the
Units designated on the Notice of Grant multiplied by (ii) the applicable
“Percentage of Units Accrued” as indicated in Table III below based on the
achievement during the applicable Performance Period of the Operating Net Income
and Cash Flow Pre-Financing goals (weighted fifty percent (50%) each), at the
threshold, target or maximum levels designated in Tables I and II below. In
addition, for the cumulative Performance Period (________ through ________), a
number of cumulative Units shall accrue equal to (1) the number of Units
multiplied by (2) the applicable “Percentage of Units Accrued” as indicated in
Table III below based on the achievement during the cumulative Performance
Period of the Operating Net Income and Cash Flow Pre-Financing goals (weighted
fifty percent (50%) each), at the threshold, target or maximum levels designated
in Tables I and II below, minus (3) any Units accrued during the Performance
Periods. For purposes of this Agreement, (x) “Operating Net Income” shall mean
the amount of adjusted after-tax net income that underlies adjusted earnings per
share as disclosed each quarter in the Company’s earnings report, and (y) “Cash
Flow Pre-Financing” shall mean annual





--------------------------------------------------------------------------------





operating cash flow, minus CAPEX, minus SG&A initiatives, minus THS____,
excluding the impact of share repurchase and debt repayment.
(b)The accrued Units (determined as described in Section 3(a) above) shall be
converted to either (i) Stock or (ii) a cash amount per Unit equal to the Fair
Market Value of a share of Stock, at the discretion of the Committee, on or
about the third (3rd) anniversary of the Date of Grant, but no later than the
45th day after the third (3rd) anniversary of the Date of Grant, provided that,
and except as otherwise provided in Section 3(c) below, (1) the Committee
certifies the attainment of such Operating Net Income and Cash Flow
Pre-Financing goals in the manner set forth in the Plan and (2) the Participant
continues to be employed by the Company (or an Affiliate) through the third
(3rd) anniversary of the Date of Grant.
(c)If the Participant’s Service terminates during one of the Performance Periods
due to death, Disability or Retirement, or the Company terminates the
Participant’s Service without Cause during a Performance Period, the Participant
shall receive any portion of the Units accrued in prior Performance Periods plus
a pro rata portion of the Units that would have accrued for the Performance
Period in which such Participant’s death, Disability, Retirement, or termination
by the Company without Cause occurs. Such pro rata portion shall be based on the
number of full calendar months of the Participant’s Service during the
Performance Period divided by the length of the Performance Period. Such Units
shall be converted to Stock or cash, at the discretion of and following the
approval of the Committee, on the anniversary of the Date of Grant immediately
following the end of the Performance Period in which such Participant’s death,
Disability, Retirement, or termination by the Company without Cause occurs (but
not later than the 45th day after the third (3rd) anniversary of the Date of
Grant). Notwithstanding the preceding sentence, if the Participant is a
“specified employee” as determined under Section 409A of the Internal Revenue
Code of 1986, as amended, and (1) his or her Service terminates during one of
the Performance Periods due to Retirement or (2) the Company terminates the
Participant’s Service without Cause during a Performance Period, such
Participant shall have such Units converted to Stock or cash on the date that is
the later of: (x) the first day following the six month anniversary of the
Participant’s separation from Service, or (y) the anniversary of the Date of
Grant immediately following the end of the Performance Period in which such
Participant’s Retirement or termination by the Company without Cause occurs (but
no later than the 45th day after such date).
(d)The performance measures for each Performance Period and the applicable
Percentages of Units Accrued are set forth in the tables below:
Table I: Operating Net Income Goal
Operating Net Income (Weighted 50%)
Performance Period
Threshold
Target
Maximum
 
80% of Target
100% of Target
120% of Target
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------







Table II: Cash Flow Pre-Financing Goal


Cash Flow Pre-Financing (Weighted 50%)
Performance Period
Threshold
Target
Maximum
 
80% of Target
100% of Target
120% of Target
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Table III: Percentage of Units Accrued Based on Performance


Level of Achievement of Performance Goal during Performance Period
Percentage of Units Accrued**
Operating Net Income (Weighted 50%)
Cash Flow Pre-Financing (Weighted 50%)
Below Threshold (<80%)
0%
0%
Threshold (80%)
50%
50%
Target (100%)
100%
100%
Maximum (120%)
200%
200%

**Such percentage shall be prorated for any achievement between threshold,
target and maximum.


4.Effect of Change in Control. In the event of a Change in Control, the Units
will be treated in accordance with the terms of the Plan.
5.Forfeiture. Except as provided in Section 3, the Units shall be forfeited to
the Company upon the Participant’s termination of Service with the Company and
its Affiliates for any reason prior to the third (3rd) anniversary of the Date
of Grant.
6.Non-Solicitation of Employees. The Participant agrees that, in return for the
Company agreeing to provide the Participant with the opportunity to receive
Units under the terms of this Agreement, during the Participant’s Service with
the Company and its Affiliates, and during the eighteen (18) month period
following the termination of the Participant’s Service for any reason, the
Participant shall not, except in the course of carrying out the Participant’s
duties of Service with the Company, directly or indirectly induce any employee
of the Company or any of its Affiliates to terminate employment with such
entity, and shall not directly or indirectly, either individually or as owner,
agent, employee, consultant or otherwise, knowingly employ or offer employment
to any person who is or was employed by the Company or an Affiliate thereof
unless such person shall have ceased to be employed by such entity for a period
of at least six (6) months. The Participant agrees and acknowledges that the
Participant’s obligations under this Section 6 remain in full force and effect
even if the Participant does not accrue or receive any portion of the Units
and/or the Participant’s Service with the Company is terminated, regardless of
the reason, before the Participant becomes eligible to accrue or receive any
portion of the Units. The restrictions in this Section 6 shall be extended for
any time during which the Participant is in breach such that the Participant
does not engage in any of the activities during the Participant’s Service and
during the eighteen (18) month period following the termination of the
Participant’s Service for any reason. To the extent permitted by law, if the
Company determines that the Participant has violated or is threatening to
violate this Section 6, the Participant will





--------------------------------------------------------------------------------





immediately forfeit all Units hereunder and the Company will have the right to
seek repayment of any Units that have already been paid. In addition, the
non-solicitation covenant relates to special, unique, and extraordinary matters
and a violation of such covenant and obligation may cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, the Company shall be entitled to an injunction, restraining order or
such other equitable relief restraining the Participant from committing any
violation of this Section 6. This injunctive remedy shall be cumulative and in
addition to any other rights and remedies the Company has at law or in equity.
7.No Rights as a Stockholder. The Participant shall not be entitled to any of
the rights of a stockholder with respect to the Units unless and until such
Units vest and are converted to shares of Stock, including without limitation
the right to vote and tender Stock and the right to receive dividends and other
distributions payable with respect to Stock.
8.Tax Withholding. The Company shall have the right to require the Participant
to remit to the Company, or to withhold from other amounts payable to the
Participant, as compensation or otherwise, an amount sufficient to satisfy all
federal, state and local withholding tax requirements as provided in the Plan,
or the Company shall have the right to retain (or the Participant may be offered
the opportunity to elect to tender) the number of shares of Stock whose Fair
Market Value equals such amount required to be withheld.
9.Plan Incorporated. The Participant accepts the Units subject to all the terms
and conditions of the Plan, which are incorporated into this Agreement,
including the provisions that authorize the Committee to administer and
interpret the Plan and which provide that the Committee’s decisions,
determinations and interpretations with respect to the Plan are final and
conclusive on all persons affected thereby. Except as otherwise set forth in
this Agreement, capitalized terms used herein and not otherwise defined in this
Agreement shall have the meanings set forth in the Plan. Any inconsistency
between the Agreement and the Plan shall be resolved in favor of the Plan. The
Participant hereby acknowledges receipt of a copy of the Plan.
10.Miscellaneous.
(a)No Guaranteed Service or Employment. Neither the granting of the Units, nor
any provision of this Agreement or the Plan, shall (a) affect the right of the
Company to terminate the Participant at any time, with or without Cause, or
(b) shall be deemed to create any rights to employment or Service or continued
employment or continued Service on the part of the Participant or any rights to
participate in any employee benefit plan or program (other than the Plan) of the
Company or any Affiliate or to receive any benefits or rights associated with
employment or Service with the Company. The rights and obligations arising under
this Agreement are not intended to and do not affect the employment or Service
relationship that otherwise exists between the Company (or any Affiliate) and
the Participant, whether such relationship is at will or defined by an
employment contract. Moreover, this Agreement is not intended to and does not
amend any existing employment contract between the Company and the Participant;
to the extent there is a conflict between this Agreement and such an employment
contract, the employment contract shall govern and take priority.
(b)Notices. Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company at its principal executive offices,
and any notice to be given to the Participant shall be addressed to the
Participant at the address set forth on the attached Notice of Grant, or at such
other address for a party as such party may hereafter designate in writing to
the other. Any such notice shall be deemed to have been duly given if mailed,
postage prepaid, addressed as aforesaid.
(c)Binding Agreement. Subject to the limitations in this Agreement on the
transferability by the Participant of the Units, this Agreement shall be binding
upon and inure to the benefit of the representatives, executors, successors or
beneficiaries of the parties hereto.
(d)Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Illinois and the United
States, as applicable, without reference to the conflicts of law provisions
thereof. The jurisdiction and venue for any disputes arising under, or any
action brought to enforce (or otherwise relating to), this Agreement shall be
exclusively in the courts in the





--------------------------------------------------------------------------------





State of Illinois, County of Cook or DuPage, including the Federal Courts
located therein (should Federal jurisdiction exist), and the Company and the
Participant hereby submit and consent to said jurisdiction and venue.
(e)Severability. If any provision of this Agreement is declared or found to be
illegal, unenforceable or void, in whole or in part, then the parties shall be
relieved of all obligations arising under such provision, but only to the extent
that it is illegal, unenforceable or void, it being the intent and agreement of
the parties that this Agreement shall be deemed amended by modifying such
provision to the extent necessary to make it legal and enforceable while
preserving its intent or, if that is not possible, by substituting therefore
another provision that is legal and enforceable and achieves the same
objectives.
(f)Headings. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.
(g)Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.
(h)No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.
(i)Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.
(j)Relief. In addition to all other rights or remedies available at law or in
equity, the Company shall be entitled to injunctive and other equitable relief
to prevent or enjoin any violation of the provisions of this Agreement.
(k)Beneficiary Designation. The Participant may, from time to time, in
accordance with procedures set forth by the Committee, name any beneficiary or
beneficiaries (who may be named contingently) to whom any benefit under this
Agreement is to be paid in case of his or her death before he or she receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the Participant, shall be in a form prescribed by the Company,
and shall be effective only if and when it is properly completed and filed by
the Participant in writing with the Company during the Participant’s lifetime.
In the absence of any such valid and effective designation, benefits remaining
unpaid at the Participant’s death shall be paid to the Participant’s estate.
(l)Administration. This Agreement and the rights of the Participant hereunder
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the
Committee may adopt for administration of the Plan. It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate, in its sole discretion, to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Participant.
(m)No Vested Right to Future Awards. Participant acknowledges and agrees that
the granting of Units under this Agreement is made on a fully discretionary
basis by the Company and that this Agreement does not lead to a vested right to
further awards under the Plan or a successor equity plan of the Company, in the
future.
(n)Use of Personal Data. By executing this Agreement, Participant acknowledges
and agrees to the collection, use, processing and transfer of certain personal
data, including his or her name, salary, nationality, job title, position, and
details of all past awards and current awards outstanding under the Plan
(“Data”), for the purpose of managing and administering the Plan. The
Participant is not obliged to consent to such collection, use, processing and
transfer of personal data, but a refusal to provide such consent may affect his
or her ability to participate in the Plan. The Company, or its Affiliates, may
transfer Data among themselves or to third parties as necessary for the purpose
of implementation, administration and





--------------------------------------------------------------------------------





management of the Plan. These various recipients of Data may be located
elsewhere throughout the world. The Participant authorizes these various
recipients of Data to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Plan. The Participant may, at any time, review Data with respect to
the Participant and require any necessary amendments to such Data. The
Participant may withdraw his or her consent to use Data herein by notifying the
Company in writing; however, the Participant understands that by withdrawing his
or her consent to use Data, the Participant may affect his or her ability to
participate in the Plan.
(o)Erroneously Awarded Compensation. The Units issued and any cash or Stock paid
with respect to Units hereunder are subject to any compensation recoupment
and/or recovery policy adopted by the Company from time to time to comply with
applicable law, including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act, or to comport with good corporate governance
practices, as such policies may be amended from time to time.
(p)Amendment. Any amendment to the Agreement shall be in writing and signed by
the Company.
# # # # #







